Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 03/19/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 03/19/2021 have been considered and approved by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7, 8, and 16 are objected to because of the following informalities:  
Regarding claim 7, the phrase, “arranged in left and right regions of left and right of the first semiconductor chip” appears to contain a typo. The examiner suggests that the second occurrence of “left and right” be deleted, along with redundant “of”. Appropriate correction is required.
[AltContent: rect]Regarding claim 8, 
(i) the phrase, “configured as […] pattern” appears twice in the claim and is grammatically incorrect.
(ii) the word, “room” is not appropriate in describing a pattern.
	Regarding claim 16, the phrase, “greater than widths” requires an article before 
“widths”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation, “at an uppermost portion” recited twice in claim 5, is unclear with regard to the arrangement being described. Typically, “at”, when used in a description of a static arrangement, will appear in a product-by-process limitation such as “placed at a junction of two trenches’. It should not be used as it is being used in claim 5, and leaves Applicant’s intended meaning not obvious.
Regarding claim 8, the limitation, “each of the first dummy pad structures is configured as a hollow pattern” and , “each of the second dummy pad structures is configured as a stuffed solid pattern” are unclear with regard to how a structure may be “configured as” a pattern of any particular type.
Regarding claims 9 and 12, the limitation, “in a plan view” is unclear with regard to the relationship of the various recited plan views.
Reference Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WATANABE (US 2021/0280545 A1)

    PNG
    media_image1.png
    428
    622
    media_image1.png
    Greyscale

(i) WATANABE teaches a semiconductor package comprising: 
a first semiconductor chip (20); 
a second semiconductor chip (10) arranged above the first semiconductor chip; and 
main pad structures and dummy pad structures between the first semiconductor chip and the second semiconductor chip, 
wherein the main pad structures comprise first main pad structures (23) apart from one another on the first semiconductor chip (20) and second main pad structures (13) apart from one another on the second semiconductor chip (10) and bonded to the first main pad structures, 
wherein the dummy pad structures comprise first dummy pad structures comprising first dummy pads (24a) that are arranged apart from one another on the first semiconductor chip and first dummy capping layers (24b) arranged on the first dummy pads, and second dummy pad structures comprising second dummy pads (14a) that are arranged apart from one another on the second semiconductor chip and second dummy capping layers (14b) arranged on the second dummy pads (24a), and 
wherein the first dummy capping layers (24b) of the first dummy pad structures are bonded to the second dummy capping layers (14b) of the second dummy pad structures. 
However, WATANABE fails to further teach and/or suggest, e.g., wherein the first dummy capping layers (24b) of the first dummy pad structures are not bonded to the second dummy capping layers (14b) of the second dummy pad structures as claimed in claims 1 and 13.  Notes, The present Application 17/206,337 shows in Fig. 6A the first dummy capping layers (17D) of the first dummy pad structures are not bonded to the second dummy capping layers (27D) of the second dummy pad structures.
(ii) WATANABE also teaches a semiconductor package comprising: 
 semiconductor package comprising: 
a first semiconductor chip (20); 
a second semiconductor chip (10) arranged on the first semiconductor chip; main pad structures (13, 23) and dummy pad structures (14, 24)  between the first semiconductor chip and the second semiconductor chip; and
bonding insulating layers (15, 25) between the first semiconductor chip and the second semiconductor chip and insulating the main pad structures and the dummy pad structures, wherein the main pad structures comprise: 
first main pad structures comprising first main pads placed apart from one another on the first semiconductor chip and first main capping layers (23b) on the first main pads, and second main pad structures (13b) comprising second main pads placed apart from one another on the second semiconductor chip and second main capping layers on the second main pads, 
wherein the first main capping layers (23b) of the first main pad structures are bonded to the second main capping layers (13b) of the second main pad structures, 
wherein the dummy pad structures comprise: 
first dummy pad structures comprising first dummy pads (24a) placed apart from one another on the first semiconductor chip (20) and first dummy capping layers (24b) placed on the first dummy pads, and 
second dummy pad structures comprising second dummy pads (14a) placed apart from one another on the second semiconductor chip (10) and second dummy capping layers (14b) placed on the second dummy pads (14a), and 
wherein the bonding insulating layers (15, 25) comprise: on the first semiconductor chip (20), a first bonding insulating layer (25) insulating the first main pad structures and the first dummy pad structures, and on the second semiconductor chip (10), a second bonding insulating layer (15) insulating the second main pad structures and the second dummy pad structures, wherein the second dummy capping layers (14b) are not bonded to the first bonding insulating layer (25), and the first dummy capping layers (24b) are not bonded to the second bonding insulating layer (15) (see WATANABE’s Fig. 1 above), where claim 18 of the Present Application recited “wherein the second dummy capping layers are bonded to the first bonding insulating layer, and the first dummy capping layers are bonded to the second bonding insulating layer” illustrated in Fig. 8B by the Present Application 17/206,337.
To further clarify, WATANABE does not specifically illustrate in his figures, for example ‘pads placed apart from one another’,  but WATANABE suggested in ¶0056, and Fig. 2 that ‘pads are not necessarily arranged alternately’.

Claims 1-4, 6, 10, 11, 13-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0008 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816